DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 01/19/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RICHEMOND DORVIL/             Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                           
Allowable Subject Matter
Claims 3, 7-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power estimator” “a digital gain estimator” “a voice detector” and “a gain controller” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US PG Pub 20150263686) in view of Sorqvist (US PG Pub 20030091180).
As per claims 1, 14 and 18, Lesso discloses a gain control system, method and non-transitory computer readable storage medium for controlling gain applied to an audio signal, the system comprising:  
a power estimator configured to estimate the power of a digital signal derived from the audio signal (Lesso; Fig. 2, item 202; p. 0084 – low level detect module); 
a digital gain estimator configured to determine, in dependence on the estimated power, a digital gain which would modify the power of the digital signal so as to reach a target power level (Lesso; Fig. 2, item 205; p. 0086 – envelope detector determines a signal envelope level); and
a voice detector configured to detect a presence of voice in the digital signal (Lesso; p. 0084 – voice activity detectors (VAD)). 
Lesso, however, fails to disclose a gain controller configured to (Lesso; Fig. 2, item 201; p. 0084 – gain controller), in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal (Lesso; p. 0084 – detect low 
Sorqvist does teach a gain controller configured to, in response to the voice detector detecting the presence of voice and subsequently detecting an absence of voice in the digital signal, adjust an analogue gain applied to the audio signal in dependence on the determined digital gain (Sorqvist; p. 0007 - the analog gain can be adjusted based on estimates of the average and peak speech levels in the microphone signal and on a determination of whether the microphone output signal is saturated. In exemplary embodiments, the analog gain is adjusted such that the average speech level in the microphone output signal approaches a target average level and such that the peak speech level in the microphone output signal does not exceed a maximum peak level. To improve performance, the average and peak speech level estimates are updated, in exemplary embodiments, only when voice activity detectors indicate that the microphone output signal includes speech and that the loudspeaker input signal does not include speech).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to disclose the system of Lesso to include echo cancellation on the audio signal, as taught by Sorqvist, in order to improve the performance of gain control for instances of voice detection (Sorqvist; p. 0007).

As per claim 4, Lesso discloses the gain control system as claimed in claim 1, wherein the gain controller is configured to perform the adjustment of the analogue gain in response to subsequently detecting that the power of the digital signal is below a power threshold (Lesso; Fig. 4; p. 0104-0107 – as input signal drops below a first threshold, low-level detect module does from low to high, and further analogue gain is adjusted).  
As per claim 5, Lesso discloses the gain control system as claimed in claim 1, wherein the estimated power is an average power determined from a plurality of frames of the digital signal (Lesso; p. 0140 - if the signal D.sub.IN' (magnitude of digital input signal (average)) remains below the reference level for at least T.sub.low (plurality of frames) then both inputs to the AND gate will go high and the output signal LL will also go high).  
As per claim 6, Lesso discloses the gain control system as claimed in claim 1, wherein the gain controller is configured to retrieve a value for the analogue gain that corresponds to the digital gain from a lookup table (Lesso; p. 0118 – look-up table).    
As per claim 13, Lesso discloses the gain control system as claimed in claim 1, wherein the digital gain estimator is further configured to smooth the determined digital gain, the gain controller being configured to adjust the analogue gain applied in dependence on the smoothed digital gain (Lesso; p. 0147 - the envelope module may apply some degree of smoothing/filtering to the fast envelope signal).  
12 is rejected under 35 U.S.C. 103 as being unpatentable over Lesso in view of Sorqvist and further in view of Rabipour (US PG Pub 2002010759S).
	As per claim 12, Lesso teaches the gain control system as claimed in claim 1, upon which claim 12 depends.
Lesso fails to disclose an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal. Rabipour does teach an echo canceller configured to cancel echo from the audio signal, wherein the digital signal is an echo cancelled signal (Rabipour; p. 0070 - performing echo cancellation on audio signal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to disclose the system of Lesso to include echo cancellation on the audio signal, as taught by Rabipour, in order to obtain improvement in signal quality due to a reduction of the distortion associated to the encoder and decoder modules in order to determine the preferred operative setting on a given communications link (Rabipour; p. 0072).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658